It appears by the findings of the referee that the sealed envelope, in which the instrument on which the plaintiff's claim was based (and which will for convenience be called a note) was inclosed, was delivered by the testator to the plaintiff without any instruction to her or any other person as to its disposition, except what is to be inferred from the indorsement thereon of the words "Mary C. Worth. This is not to be unsealed while I live, and returned to me any time I may wish it. T.B. Worth;" and that she had no knowledge or information of what it contained, until she opened it after the death of the testator. That indorsement clearly indicated that he intended to exercise a control over it during his lifetime; and the plaintiff, by its acceptance in that form, assented to hold it subject to such control. She, therefore, was merely the depositary or custodian thereof while he lived. The indorsement of her name and the subsequent direction implied that, if she continued to hold it at the time of his decease, she would then be authorized to break the seal and hold the note inclosed therein absolutely as her property.
All the facts and circumstances clearly show that the testator *Page 372 
did not contemplate that the note should be operative as a legal obligation during his lifetime, but should become effectual only on his death. These considerations show that the referee properly found, as a conclusion of law, that there was no valid delivery of the note in the lifetime of the testator, and that no one could legally deliver it to her as a valid note after his decease. Being ineffectual for want of such delivery, as a note or a legal obligation to pay the amount specified therein, no recovery could be had thereon as such. Nor could it be used as a settlement or agreement between the plaintiff and testator of the value of the services rendered. The fact that it was not delivered to the plaintiff and that its contents were never known or communicated to her, precluded the idea of such settlement or agreement, and as it was never given to or left with any one for her, it was incapable of acceptance by her.
I think, however, that the referee erred in deciding that the testator intended that the money mentioned in the note might be paid to the plaintiff after his decease by his representatives "as a gift" from him to her.
On the contrary, the nature of the transaction shows that he meant it as a liberal compensation "for services rendered" to him, and not as a mere gratuity. The oral evidence and the note itself clearly indicate, and the finding of the referee establishes the fact, that valuable services had been rendered to him. There is consequently no ground for holding that the sum specified was intended as a gift. The note, however, although not available as a legal obligation for the payment of that sum, was competent as evidence of the value of those services. It shows, or at least tends to show, what the testator's estimate of their value was, and is, therefore, very material in determining the amount to which the plaintiff was entitled. This erroneous finding, affecting its legal result, the final decision made by him, made it proper to reverse the judgment founded on that decision.
It follows that the order for a new trial made by the General Term must be affirmed with costs, and judgment absolute *Page 373 
with costs against the defendants must, under the stipulation, be entered.
EARL, Ch. J., HUNT, SMITH and INGALLS, JJ., were for affirmance and judgment absolute for the plaintiff, concurring with FOSTER, J.
GROVER and SUTHERLAND, JJ., were for reversal.
Judgment affirmed and judgment absolute ordered for the plaintiff.